Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant-appellant from receiving benefits effective June 26, 1965 for voluntarily leaving her employment to follow her spouse to another locality. Claimant was employed in Port Chester, New York. Claimant’s husband moved to California on advice of his physician because of a rheumatic fever condition. Claimant went to California with her husband where he found employment. There was no proof submitted that claimant’s presence was required in California in the interest of the health or treatment of her husband. There is substantial evidence in the record to support the board’s determination that claimant voluntarily left her employment to follow her spouse to another locality. (Matter of Ost [Catherwood], 26 A D 2d 979.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur with Staley, Jr., J.